DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph   (0001)  the  listed Patent Application Serial Numbers need to be updated in regard to their status such as whether they are now Patented applications.   Also applicant    may want to make sure that all of the Inventors related Patents and Applications are included. 
Appropriate correction is required.
Claim Rejections - 35 USC §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or

otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depew et al. (20040261158 [Depew]).



Depew discloses an outer shell (152) defining an interior (Figure IB), a control unit (207) secured to said outer shell; an electrical device (200) secured to said outer shell; an anchor port (154) formed in said outer shell on said interior thereof, said anchor port including an electrical contact (201) electrically connected to said control unit (Paragraphs 25 and 26); a suspension band (170) to be used to support said outer shell on a head of a user  (Figure IB and Paragraph 21); said suspension band including a primary support loop (160) to receive the head of the user therein (Figure IB and Paragraph 21); an electronic peripheral (208) secured to said primary support loop (Figures 1C and 2); an anchor (165) securing said primary support loop to said outer shell (Figures IB and 1C); and an electrical anchor contact (108 and 224) fixedly secured to said anchor to provide an electrical connection between said control unit on said outer shell and said electronic peripheral on said primary support loop (Figures IB, 1C, and 2).

Regarding claim 2, Depew discloses that said suspension band (170) includes an attachment strap (170A and 170B) secured to said primary support loop (160) and extending to a strap distal end (Figure 1C).

Regarding claim 3, Depew discloses that said anchor (165) includes a bar (elongate shape of 165) around which said distal end of said attachment strap (170A and 170B) is secured (Figure 1C).

Regarding claim 4, Depew discloses an electrical conductor (420) extending between said electrical anchor contact (108 and 224) and said electronic peripheral (208).

Regarding claim 5, Depew discloses that said anchor (165) includes an extension (202) extending up therefrom to support said electrical conductor (420; Figure 2). The extension 202 of Depew extends upwards transversely as well longitudinally.

Regarding claim 6, Depew discloses that said attachment strap (170A and 170B) is fixedly secured to said primary support loop (160) with said extension (202; Figures 1C and 2).

Regarding claim 7, Depew discloses that said extension (202) includes a living hinge (Figure 2). It is noted that the movement of the tabs 212A-D along the support flanges 204 and 206 operate as a hinge to secure the support member to the strap.

Regarding claim 8,  Depew discloses a hard hat assembly 150 for use in conjunction with a suspension band 170 having an electronic peripheral secured thereto with the hard hat assembly comprising an outer shell 152 ; an electrical device 200 secured to the outer shell;; and an anchor port 154 formed in  said outer shell 152 for receiving an anchor portion 154 that includes an electrical contact electrically connected to the electrical device such that the electrical contact provides port and data communication between the electronic peripheral and said electrical device.. (See Depew,  Figures IB, 1C, and 2 and paras. 25 and 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732